United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-2683
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Northern District of Iowa.
Alan L. Goldsworth,                       *
                                          *    [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: August 7, 2007
                                 Filed: August 10, 2007
                                  ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Alan L. Goldsworth pleaded guilty to being a felon in possession of firearms,
in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). At sentencing, over
Goldsworth’s objection, the district court1 ordered his 210-month prison sentence to
run consecutively to an undischarged state prison sentence. He appeals, arguing the
district court erred by failing to provide adequate reasons for the consecutive sentence.
Reviewing the district court’s decision to impose a consecutive sentence for



      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
reasonableness, see United States v. Shafer, 438 F.3d 1225, 1227 (8th Cir. 2006), we
affirm.

       “In any . . . case involving an undischarged term of imprisonment, the sentence
for the instant offense may be imposed to run concurrently, partially concurrently, or
consecutively to the prior undischarged term of imprisonment to achieve a reasonable
punishment for the instant offense.” U.S.S.G. § 5G1.3(c). The Guidelines
commentary lists various factors that the district court should consider in determining
a reasonable incremental punishment for the instant offense and in avoiding
sentencing disparity, see U.S.S.G. § 5G1.3, comment. (n.3(A)); and to ensure proper
appellate review, the court must explain its reasons for imposing a concurrent or
consecutive sentence, see United States v. Winston, 456 F.3d 861, 867 (8th Cir. 2006).

       The district court extensively explained its reasons for choosing the sentence
that it did, which included its decision to impose a consecutive sentence. We
conclude that the sentence was adequately explained and not unreasonable. See
Winston, 456 F.3d at 868 (sentence was reasonable when court explained, citing
§ 3553(a) factors, why it was imposing consecutive sentence); United States v.
Walker, 439 F.3d 890, 892 (8th Cir. 2006) (§ 3553(a) factors must be considered but
need not be recited one by one).

      Accordingly, we affirm.
                     ______________________________




                                          -2-